Citation Nr: 0502315	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-02 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for rheumatic heart 
disease.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1998 rating decision 
of the Department of Veterans' Appeals (VA) Regional Office 
(RO) in St. Petersburg, Florida, which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for rheumatic heart disease.  In 
April 2000, the RO notified the veteran that her appeal with 
respect to that decision was untimely.  The veteran, who had 
active service from December 1946 to September 1949 and from 
October 1950 to August 1951, appealed that determination to 
BVA, and the case was referred to the Board for appellate 
review.

In a decision dated in February 2003, the Board affirmed the 
RO's determination and dismissed the appeal for failure to 
file a timely substantive appeal.  The veteran then appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), and in an Order dated in March 
2004, the Court vacated the Board's decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  In the 
Joint Motion, the parties agreed that the Board did not 
provide adequate reasons and bases in that the decision did 
not address whether a March 2000 letter submitted by the 
veteran constituted a request for an extension of the time 
limit and a showing of good cause for an extension.  The case 
has since been returned to the Board for appellate review.  
Therefore, the Board will reissue that decision with 
modifications in accordance with the Joint Motion.  


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for rheumatic heart 
disease.  The veteran was notified of that decision on August 
27, 1998.

2.  The RO received the veteran's Notice of Disagreement on 
November 19, 1998 and a Statement of the Case was issued on 
November 2, 1999.

3.  The RO received the veteran's VA Form 9 on February 16, 
2000.

4.  A timely request for an extension of the time limit for 
filing a substantive appeal is not of record.


CONCLUSION OF LAW

The veteran has not submitted a timely substantive appeal 
with regard to the August 1998 rating decision, which found 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for 
rheumatic heart disease, nor has she submitted a timely 
request for extension of the time limit for filing her 
substantive appeal. 38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An August 1960 rating decision denied the veteran's claim for 
service connection for rheumatic heart disease.  The veteran 
is now attempting to reopen that claim on the basis of new 
and material evidence.  In April 2000, however, the RO 
dismissed the veteran's claim on the basis that her appeal 
was untimely.  The veteran appealed that determination.  
Therefore, the only issue before the Board is whether a 
timely appeal was filed concerning the issue of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for rheumatic heart disease.

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.

A substantive appeal consists of a properly completed VA Form 
1-9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 
554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

In this case, a letter from the RO dated August 27, 1998, 
notified the veteran that new and material evidence had not 
been submitted to reopen her claim for service connection for 
rheumatic heart disease.  After the veteran filed an NOD on 
November 18, 1998, the RO issued an SOC on November 2, 1999.  
In a cover letter accompanying the SOC, the RO stated:

If you decide to continue your appeal, you will 
need to file a formal appeal.  You can do that by 
completing and filing the enclosed VA Form 9, 
Appeal to Board of Veteran' Appeals.  Please read 
the instructions that come with the VA Form 9 very 
carefully.  They tell you what you need to do, and 
how much time you have to do it, if you want to 
continue your appeal.  They also tell you how to 
get assistance, about your hearing rights, and 
about a number of other important things.

(emphasis in the original).  The RO received the veteran's VA 
Form 9 on February 16, 2000.  Unfortunately, this document 
was received well after the time limit for filing a 
substantive appeal, which, in this case, was January 2, 2000, 
60 days after the issuance of the SOC. 

As a result, the RO notified the veteran in a March 2000 
letter that her substantive appeal was untimely.  The veteran 
filed a NOD with respect to that determination.  The RO then 
issued an SOC, which included all pertinent law and 
regulations concerning the procedures for filing a timely 
appeal.  The RO also provided the veteran an opportunity to 
submit evidence and argument concerning the timeliness of her 
substantive appeal.  

In response, the veteran submitted a November 1999 letter 
from the State of Florida Department of Veterans Affairs.  
That letter explained to the veteran that she had "[o]ne 
year from the date noted in the shaded area above to complete 
your appeal."  The referenced appeal date was January 2, 
1998.  At her April 2002 hearing, the veteran and her spouse 
argued that this letter was misleading.  The veteran 
testified that in November or December 1999 she called the RO 
to resolve the confusion, and was told by a VA employee that 
she still had time to complete her appeal.  The veteran 
argued, therefore, that VA should accept her appeal as timely 
in light of the fact that she was clearly misled by both VA 
and her service organization. 

The veteran's argument has no legal merit.  The Board notes 
initially that while it appears that the information provided 
by the State of Florida Veterans Affairs office regarding the 
January 2, 1998 appeal date was in error, VA itself did not 
provide such information to the veteran and accordingly, 
cannot be held accountable for any erroneous advice provided 
by that office.  While an error in advice is an extremely 
unfortunate and regretful occurrence, the Board notes that VA 
did, in fact, provide correct information to the veteran 
regarding the pertinent date by which her substantive appeal 
had to be filed.  She was provided such information with the 
VA Form 9 that was provided the veteran with the November 
1999 Statement of the Case.  Such information clearly sets 
forth the date by which the veteran had to submit her 
substantive appeal.  

Further, the Board notes that at the Board hearing, the 
veteran and her spouse were unable to remember whether they 
telephoned VA for clarification in November or December 1999.  
However, the veteran's spouse did recall that it was soon 
after receipt of the November 1999 letter and remembered that 
the veteran was told to get the form in as soon as possible 
as time had not expired for the filing of the substantive 
appeal.  To the extent that a VA employee in this 
undocumented telephone call in November or December 1999 told 
the veteran that the time had not expired for filing a 
substantive appeal, such information would not have been 
erroneous at that time since the substantive appeal had to be 
filed by January 2, 2000.  

The Board acknowledges that earlier in a March 2000 written 
statement, the veteran recalled telephoning VA later, in 
January or February 2000 - a few months after receipt of the 
November 1999 letter and presumably after the time for filing 
an appeal had run, and remembered being told that the appeal 
period had not expired.  The Board notes further that the 
veteran's spouse also appeared to indicate at the Board 
hearing that the VA employee told him that the veteran still 
had one year to complete her appeal when he telephoned VA for 
clarification.  However, "erroneous advice given by a 
government employee cannot be used to [prevent] the 
government from denying benefits."  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (referring to the rule enunciated in OPM 
v. Richmond, 496 U.S. 414, 110 S.Ct. 2465, 110 L.Ed.2d 387 
(1990)).  Thus, the veteran's reliance on inaccurate advice 
given by a government employee cannot estop VA from denying 
benefits.  Finally, the Board notes that some reference was 
made to memory problems that the veteran has; however, upon 
questioning, the veteran's spouse clearly indicated that the 
basis for the appeal regarding the timeliness issue was the 
purportedly erroneous advice provided to and relied upon by 
the veteran regarding her claim by various parties involved. 

Additionally, the Board has considered whether the veteran or 
her representative filed a timely request for an extension of 
the time limit to file a substantive appeal.  However, the 
Board notes that, prior to the expiration of the 60-day 
period for filing a timely substantive appeal, no document 
was filed by either the appellant or her representative that 
can be construed as a timely request for such an extension.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, and that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.  However, the Board also 
notes that VA regulations specifically state that a request 
for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  

The Court has addressed the issues of whether the language of 
38 C.F.R. § 3.109(b) conflicts with that of 38 C.F.R. § 
20.303, and, if so, which of these regulations should 
control.  The Court held that 38 C.F.R. § 20.303 applies 
specifically to the filing of a substantive appeal, and that 
the two regulations do not conflict; rather the Court found 
that one is general and the other specific.  The Court noted 
that a familiar tool of statutory construction was the 
"principle that a more specific statute will be given 
precedence over a more general one. . . ."  Roy v. Brown, 5 
Vet. App. 554, 556-557 (1993), citing Busic v. United States, 
446 U.S. 398, 404 (1980); Preiser v. Rodriquez, 411 U.S. 475, 
489-90 (1973).  Significantly, the Court held that 38 C.F.R. 
§ 20.303 takes precedence, and commented that a contrary view 
as to a regulatory scheme promulgated under statutory 
authority would make no sense.  

In this case, the veteran's representative has argued that a 
March 2000 letter submitted by the veteran should be 
construed as a request for an extension of the time limit for 
filing a substantive appeal.  However, the Board notes that 
the veteran did not specifically request an extension of the 
time limit in that letter.  Further and as significant, the 
veteran submitted the letter following the expiration of the 
60-day period for filing a substantive appeal and after she 
had already filed her VA Form 9.  Thus, even assuming that 
the letter constitutes a request for an extension of the time 
limit, the veteran did not submit it in a timely manner.  
Therefore, the Board finds that the veteran did not submit a 
timely request for an extension of the time limit for filing 
a substantive appeal.   

In conclusion, the record shows that the veteran's 
substantive appeal was not timely filed.  Furthermore, the 
record does not reflect that the veteran made a timely 
request for an extension of the time limit for filing her 
substantive appeal.  See 38 C.F.R. § 20.303.  Although the 
Board acknowledges the veteran's arguments and contentions in 
this case regarding the timeliness issue, there simply is no 
legal authority to permit the Board to find the veteran's 
substantive appeal timely in this case.  Accordingly, the 
Board is currently without jurisdiction to consider her claim 
and the appeal is dismissed.  The Board notes, however, that 
this decision does not preclude the veteran from attempting 
to reopen her claim for service connection for rheumatic 
heart disease.  


ORDER

The appeal is dismissed.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


